DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final action on the merits of application 16/264919.   Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer 2016/0169361 in view of Bellanger 4760902 previously applied and further in view of CN102433829 and translation previously cited by examiner.

Regarding claim 1 Schafer shows: A rotor assembly for a rotary mixer, the rotor assembly comprising: 
a main drive clutch 48 enclosed in a drivetrain housing;
 an actuation valve 44 operably coupled to the main drive clutch, the actuation valve configured to actuate the main drive clutch between at least a first position and a second position (engaged and disengaged);
a gearbox 64 having an input and an output (62 and 66), the gearbox input operably coupled to a rotor drive wheel (66) the gearbox output (12/18 paragraph 0016); 
a rotor 12 (but none of the claimed details)

a main drive belt 56 operably coupled (at 54) to the main drive clutch and the rotor drive wheel such that a rotation of the main drive clutch imparts a rotation on the gearbox; and 
a speed sensor 72 operably coupled to the rotor drum (by 60 and 64), the speed sensor measuring a rotational speed of the gearbox and generating a rotor speed signal 73, 
Schafer does not show: wherein when the rotor speed signal indicates the rotational speed of the gearbox is below a predetermined rotor speed threshold value the actuation valve is activated to pulse the main drive clutch between the first position and the second position causing rotation of the main drive clutch.

However it is known to control a clutch based on a sensed output speed.   In a clutch control with speed sensor 19 at gearbox 24 for a powered PTO rotor 11 Bellanger discloses: based when the rotor speed signal indicates the rotational speed of the rotor is below a predetermined rotor speed threshold (Column 4 lines 63-68) the actuation valve 14 is activated to pulse (Column 5 lines 45-60) the main drive clutch 12 between the first position and the second position (axial engagement positions) causing rotation of the main drive clutch.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to operate the clutch, gearbox and rotor of Schafer as disclosed by Bellanger with the motivation to provide a start- up sequence for the clutch of Schaefer as the rotor of Schafer is likely to be a heavy load to start moving (Bellanger column 8 lines 5-10)  (Schafer in Paragraph 0003) that any of the rotor, gearbox or a gear within the gearbox could be monitored to find speed of the others and provide pulse clutch control accordingly as taught in Belanger.

In Schafer no details are provided about the rotor so Schafer is silent on; the gearbox output fixedly attached to a gearbox mounting ring and the rotor defining an interior cavity to at least partial house the gearbox the gearbox mounting ring fixedly attached to an inner surface of the interior cavity of the rotor: as newly claimed.   However in a rotary mixer CN102433829 (and translation) discloses a belt driven gearbox output (4-9 c in Fig 3 and 4) fixedly attached to a gearbox mounting ring (4-9d in Fig 4) and the 


Regarding claim 2 the gearbox (Shafer 64 and paragraph 0003) includes a set of shifting components (Schafer paragraph 0022) operably coupled to the gearbox input 62 and the gearbox output 66, wherein the rotation of the main drive clutch is transferred to the set of shifting components through the gearbox input.  (examiner’s position is that the set of shifting components are not disclosed or claimed beyond what is met by gearbox 64 which contains gears, clutches and brakes (Schafer paragraph 0003, 0022) that shift (at least rotationally and to absorb gear play among the gears as well as to shift a clutch or brake see Bellanger column 5 lines 15-20 for example of gearbox shift due to load)

Regarding claim 3 Bellanger shows: wherein the actuation valve is activated by sending a control signal to the actuation valve, the actuation valve 14 is a solenoid valve (abstract, column 3 lines 20-25) and wherein the control signal sent to the actuation valve causes at least one pulse (Fig 5 and column 4 lines 63-68, column 5 lines 40-60) of the actuation valve between an on position and an off position.

Regarding claim 4 a pulse cycle (Bellanger Fig 5, column5 lines 40-60) actuates the solenoid valve a predetermined number of times between the on position and the off position.

Regarding claim 5 (Bellanger) wherein the pulse cycle stops when the rotational speed of the gearbox is above the predetermined rotor speed threshold value.   (above 80% pulses stop and the clutch fully engages, column 5 lines 1-20, column 6 lines 1-10).

Regarding claim 6 the pulse cycle (Bellanger Fig 5) includes a first pulse cycle to actuate the solenoid valve into the on position for an initial on position cycle time and into the off position for an initial off position cycle time (Column 3 lines 20-28; column 5 lines 40-60), and wherein the pulse cycle further executes subsequent pulse cycles to actuate the solenoid valve into the on position for a subsequent on position cycle time and into the off position for a subsequent off position cycle time.

Regarding claim 7 the actuation valve (Bellanger) is a proportional solenoid valve 14 and a control signal adjusts the solenoid valve between a first actuation pressure and a second actuation pressure (Column 4 line 60 through Column 5 line 60).

Regarding claim 8 Schafer shows: A control system for controlling shifting of a rotor assembly, the control system comprising: a main drive (Fig 2) configured to rotatably drive the rotor assembly 18;

 a gearbox (64) having an input and an output (62 and 66), the gearbox input operably coupled to a rotor drive wheel 60 the gearbox output operably coupled to a rotor 18 of the rotor assembly; 
a rotor 18 (but Schafer provides no details of the rotor and gearbox mounting)
a main drive belt 56 operably coupled (by 54) to the main drive clutch and the rotor drive wheel 60 such that a rotation of the main drive clutch imparts a rotation on gearbox; 
a speed sensor 72 operably coupled to the rotor, the speed sensor measuring a rotational speed of the gearbox and generating a rotor speed signal 73; 
a controller 74 communicably coupled to the actuation valve 44 and the speed sensor, the controller programmed to receive and analyze the rotor speed signal 73,

Schafer does not show: when the controller determines the rotor speed signal indicates the rotational speed of the gearbox is below a predetermined rotor speed threshold value the controller sends a control signal to the actuation valve is activated to pulse the main drive clutch between the first position and the second position causing rotation of the main drive clutch.

However it is known to pulse control a clutch based on an output speed.   In a clutch control with speed sensor 19, at gearbox 24 for a powered PTO rotor 11 Bellanger 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to operate the clutch, gearbox and rotor of Schafer as disclosed by Bellanger with the motivation to provide a start- up sequence for the clutch of Schaefer as the rotor of Schafer may be jammed at startup and is likely to be a heavy load, high inertia to start moving (Bellanger column 8 lines 5-10).   Having the startup sequence of Bellanger would allow a startup of the rotor of Schafer with less driveline shock and less driveline wear and damage as desired in Schafer (paragraph 0016)

In Schafer no details are provided about the rotor so Schafer is silent on; the gearbox output fixedly attached to a gearbox mounting ring and the rotor defining an interior cavity to at least partial house the gearbox the gearbox mounting ring fixedly attached to an inner surface of the interior cavity of the rotor: as newly claimed.   However in a road refinishing rotary mixer CN102433829 discloses a belt driven gearbox output (4-9c in Fig 3 and 4) fixedly attached to a gearbox mounting ring (4-9d in Fig 4) and the rotor (4-4 in Fig 3) defining an interior cavity to at least partial house the gearbox, (left or right end of rotor in Fig 4) the gearbox mounting ring fixedly attached (see Fig 4) to an inner surface of the interior cavity of the rotor.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use arrangement of 


Regarding claim 9 Schafer during activation of the actuation valve, rotation of the main drive clutch is transferred to gearbox (paragraph 0022) and wherein the transferred rotation aligns and fully engages a set of components of the rotor assembly.
(examiner’s position is that once fully engaged components of clutch 48 will remain rotationally aligned, that is without slip)

Regarding claim 10 Bellanger shows: the actuation valve 14 is a solenoid valve (abstract, lines 20-25) and the control signal sent to the actuation valve causes at least one pulse (Fig 5 and column 4 lines 63-68) of the actuation valve between an on position and an off position.

Regarding claim 11 wherein the controller 74 is programmed to transmit a plurality of control signals to the solenoid valve, and wherein the control signal activates a pulse cycle of the solenoid valve 44 each pulse cycle (Fig 5 ‘M values’ represent each cycle) including a predetermined number of pulses. (Column 3 lines 20-28, column 5 lines 40-65)



Regarding claim 13 the controller 74 is programmed to execute a first pulse cycle (Fig 5) to actuate the solenoid valve into the on position for an initial on position cycle time and into the off position for an initial off position cycle time, (Column 3 lines 20-28, column 5 lines 40-60), and wherein the controller is further programmed to execute subsequent pulse cycles to actuate the solenoid valve into the on position for a subsequent on position cycle time and into the second position for a subsequent off position cycle time.

Regarding claim 14 the actuation valve 44 is a proportional solenoid valve and the control signal includes adjusting the solenoid valve between a first actuation pressure and a second actuation pressure.  (Column 4 line 60 through Column 5 line 20).

Regarding claim 15 Schafer shows: A rotary mixer 14, comprising: a frame 18; a power source 34 mounted onto and supported by the frame; a rotor assembly 18 operably mounted to the rotary mixer frame; and a control system for controlling shifting of the rotor assembly, the control system including: 
a main drive (Fig 2) configured to rotatably drive the rotor assembly; 
a main drive clutch 48 operably coupled to a drivetrain housing of the main drive; 

a gearbox 64 having an input 62 and an output 66, the gearbox input 62 operably coupled to a rotor drive wheel 60, the gearbox output operably coupled to a rotor of the rotor assembly, 
a main drive belt 56 operably coupled (by 54) to the main drive clutch and the rotor drive wheel such that a rotation of the main drive clutch imparts a rotation on the gearbox, a speed sensor 72 operably coupled to the rotor, the speed sensor configured to measure a rotational speed of the gearbox, generate a rotor speed signal 73, and transmit the rotor speed signal and 
a controller 74 communicably coupled to the actuation valve and the speed sensor, the controller programmed to receive and analyze the rotor speed signal 73, 

Schafer does not show: wherein based when the rotor speed signal indicates a rotational speed of the gearbox is below a predetermined rotor speed threshold value the controller sends a control signal to the actuation valve is activated to pulse the main drive clutch between the first position and the second position thereby causing rotation of the main drive clutch.

However it is known to pulse a clutch based on an output speed control by a valve.   In a clutch control with speed sensor 19, at gearbox 24 for a powered PTO rotor 11 Bellanger discloses: based when the rotor speed signal is below a predetermined rotor 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to operate the clutch, gearbox and rotor of Schafer as disclosed by Bellanger with pulses to the clutch, the motivation to provide a start- up sequence, or sequence to overcome a jam for the clutch and rotor of Schaefer as the rotor of Schafer is likely to be a heavy load to start moving (Bellanger column 8 lines 5-10) and may be partially jammed with old material to be broke loose. 

In Schafer no details are provided about the rotor so Schafer is silent on; the gearbox output fixedly attached to a gearbox mounting ring and the rotor defining an interior cavity to at least partial house the gearbox the gearbox mounting ring fixedly attached to an inner surface of the interior cavity of the rotor: as newly claimed.   However in a road refinishing rotary mixer CN102433829 discloses a belt driven gearbox output (4-9c in Fig 3 and 4) fixedly attached to a gearbox mounting ring (4-9d in Fig 4) and the rotor (4-4 in Fig 3) defining an interior cavity to at least partial house the gearbox, (left or right end of rotor in Fig 4) the gearbox mounting ring fixedly attached (see Fig 4) to an inner surface of the interior cavity of the rotor.   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to use arrangement of the rotor of CN102433829 in Schafer as Schafer does not provide details and this would be one way to lay out the rotor and gearbox arrangement for a road resurfacing mixer.



Regarding claim 16 the rotation of the main drive clutch is transferred to the rotor gearbox and wherein the transferred rotation aligns and fully engages a set of components of the rotor assembly.
(Examiner’s position is that once fully engaged components of clutch 48 will remain rotationally aligned, that is without slip, components of the gearbox align and fully engage as backlash of the gear set is taken up)

Regarding claim 17 the actuation valve 14 is a solenoid valve (Bellanger abstract, lines 20-25) and the control signal sent to the actuation valve causes at least one pulse (Fig 5 and column 4 lines 63-68) of the actuation valve between an on position and an off position.

Regarding claim 18 a pulse cycle pulses the solenoid valve a predetermined number of times. (Column 3 lines 20-28, column 7 lines 1-40)

Regarding claim 19 the predetermined number of pulse cycles is programmed to be 30 pulse cycles or less. (Time interval)

Regarding claim 20 the pulse cycle includes a first pulse cycle (Fig 5) to actuate the solenoid valve into the on position for an initial on position cycle time and into the off position for an initial off position cycle time (Column 3 lines 20-28, column 7 lines 1-40), .

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive.  Applicant response to the 103 rejection starts at page 9 of the response.   Applicant primarily argues the newly added claims 1, 8 and 15 limitations related to the rotor, gearbox and mounting ring.   While these limitations define over Schafer, newly cited CN 102433829 reference discloses the claimed arrangement.    
CN102433829 discloses a belt driven gearbox output (4-9c in Fig 3 and 4) fixedly attached to a gearbox mounting ring (4-9d in Fig 4) and the rotor (4-4 in Fig 3) defining an interior cavity to at least partial house the gearbox, (left or right end of rotor in Fig 4) the gearbox mounting ring fixedly attached (see Fig 4) to an inner surface of the interior cavity of the rotor.   As such the prior arguments are now moot.
On page 11 applicant states “As such, contrary to the presently claimed system, the system of Bellinger requires speed of both the input shaft 16 to the clutch and the output shaft of the clutch 12.”   While this is true, examiner uses Bellinger to show how the valve operates a clutch “based when the rotor speed signal is below a predetermined rotor speed threshold (below 10% of input speed, Column 4 lines 63-68) the actuation valve 14 is activated to pulse (Column 5 lines 40-65), the main drive clutch 12 between the first position and the second position (axial engagement positions).”  As 


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659